Exhibit 10.35


SHARE TRANSFER AGREEMENT
By
Nova Furniture Limited
a company incorporated in British Virgin Islands
and
Kuka Design Limited
a company incorporated in British Virgin Islands
Dated as of September 23, 2016

--------------------------------------------------------------------------------

SHARE TRANSFER AGREEMENT
This Share Transfer Agreement is made effective as of the 23rd day of September,
2016 by and between Nova Furniture Limited, a company incorporated in British
Virgin Islands (the “Nova BVI” or “Seller”) and Kuka Design Limited, a company
incorporated in British Virgin Islands (“Kuka” or “Buyer”). Buyer and Seller are
sometimes hereinafter collectively referred to as the “Parties” and each
individually as a “Party”.
WHEREAS:
A.               The Seller is Nova Furniture Limited in BVI,  a company
incorporated in British Virgin Islands (“NOVA BVI”); and
B. NOVA BVI is the sole owner and shareholder of Nova Furniture (Dongguan) Co.,
Ltd. in China (“Nova Dongguan”), and Nova Dongguan owns 100% of Nova Dongguan
Chinese Style Furniture Museum (“Nova Museum”) and 90.91% of Dongguan Ding Nuo
Household Products Co., Ltd.; and
C. Upon the terms and subject to the conditions set forth in this Agreement, the
Seller has agreed to sell all of the issued and outstanding shares of Nova
Furniture (Dongguan) Co., Ltd. held by the Seller to the Buyer; and
D. Upon the terms and subject to the conditions set forth in this Agreement, the
Buyer has agreed to purchase all of the issued and outstanding common shares of
Nova Furniture (Dongguan) Co., Ltd. from the Seller.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
covenant and agree as follows:
1. DEFINITIONS
1.1 Definitions.  The following terms have the following meanings in this
Agreement, unless the context indicates otherwise:
(a)
“Agreement” shall mean this Agreement, and all the exhibits and other documents
attached or referred hereto, and all amendments and supplements, if any, hereto;

(b)
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

(c)
“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 7 hereof following the satisfaction or
waiver by Buyer and Seller of the conditions precedent set out in Section 5

--------------------------------------------------------------------------------

hereof, respectively, provided that such date shall be no later than October 30,
2016 unless mutually agreed to in writing by the Parties;
(d)
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

(e)
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

(f)
“Taxes” shall mean all international, federal, state, provincial and local
income taxes, capital gains taxes, value-added taxes, franchise, personal
property and real property taxes, levies, assessments, tariffs, duties
(including any customs duties), business license or other fees, sales, use and
any other taxes relating to the assets of the designated party or the business
of the designated party for all periods up to and including the Closing Date,
together with any related charge or amount, including interest, fines, penalties
and additions to tax, if any, arising out of tax assessments;

(g)
“Transaction” shall mean the purchase of all of the issued and outstanding
shares of Nova Furniture (Dongguan) Co., Ltd. by Buyer from the Seller in
consideration as described in section 2.

1.2 Currency.  All references to currency in this Agreement are to United States
Dollars, unless expressly stated otherwise.
2. OFFER, PURCHASE AND SALE OF SHARES
2.1 Offer, Purchase and Sale of Shares.  Subject to the terms and conditions of
this Agreement, the Seller hereby covenants and agrees to sell, assign and
transfer to Buyer, and Buyer hereby covenants and agrees to purchase from the
Seller, all of the issued and outstanding shares of Nova Furniture (Dongguan)
Co., Ltd. at the Purchase Price as defined below in section 2.2 of this
Agreement. The Buyer understands and agrees that it purchases all the issued and
outstanding shares of Nova Furniture (Dongguan) Co., Ltd. which include all the
assets and liabilities of Nova Furniture (Dongguan) Co., Ltd. and its
subsidiaries.
2.2 Consideration. Parties agree that the aggregate value of all of the issued
and outstanding shares of Nova Furniture (Dongguan) Co., Ltd. (the “Shares”) is
US$ 8,500,000 (the “Purchase Price”), which value is primarily derived from Nova
Furniture (Dongguan) Co., Ltd.’s direct, wholly-owned operating entity Nova
Museum and Ding Nuo.
2.3 Payment of Purchase Price.  The Buyer shall pay the Purchase Price to the
bank account below before the Closing Date:
Account Name: Nova Furniture Macao Commercial Offshore, Ltd.
Account Number: 001-223445-151
Bank: The Hongkong and Shanghai Banking Corp Ltd (HSBC), Macao office

--------------------------------------------------------------------------------



2.4 Closing Date.  The Closing will take place, subject to the terms and
conditions of this Agreement, on the Closing Date.
3. REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer that the statements contained in this
Article 3 are true and correct as of the date hereof:
3.1 Organization of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries.
(a)
Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries are corporations duly
organized, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation and each has the requisite corporate
power and authority to own, lease and carry on its business as now being
conducted. Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries are duly
qualified to do business and are in good standing as foreign corporations in
each of the jurisdictions in which they own property, lease property, do
business.

(b)
All of the issued and outstanding shares of Nova Furniture (Dongguan) Co., Ltd.
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
preemptive rights and were issued in full compliance with the laws of the PRC.
There are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, or commitments obligating Nova Furniture (Dongguan)
Co., Ltd. to issue any additional shares of Nova Furniture (Dongguan) Co., Ltd.

(c)
The issued and outstanding shares of each of Nova Furniture (Dongguan) Co.,
Ltd.’s subsidiaries have been duly authorized, are validly issued, were not
issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to preemptive rights and were issued in full
compliance with all applicable laws. There are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating Nova Furniture (Dongguan) Co., Ltd. or any of its subsidiaries to
issue any additional common stock of any of Nova Furniture (Dongguan) Co.,
Ltd.’s subsidiaries, or any other securities convertible into, exchangeable for,
or evidencing the right to subscribe for or acquire any shares of the common
stock of any of Nova Furniture (Dongguan) Co., Ltd.’s subsidiaries.

3.2 Ownership of Equity.  Seller (i) has good and valid title to and beneficial
ownership of the number of shares of capital stock of Nova Furniture (Dongguan)
Co., Ltd. free and clear of all liens, pledges, security interests and
encumbrances, (ii) has not granted any option, warrant or other right in or to
any of the Shares, and (iii) is not a party to any voting trust, voting
agreement or shareholder agreement with respect to the Shares.
3.3 Authority.  Seller has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the

--------------------------------------------------------------------------------

“Seller Documents”) to be signed by Seller and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of each of the Seller Documents by Seller and the consummation by
Seller of the transactions contemplated hereby have been duly authorized by its
board of directors and approved by the shareholder of the Seller. This Agreement
has been, and the other Seller Documents when executed and delivered by Seller
as contemplated by this Agreement will be, duly executed and delivered by Seller
and this Agreement is, and the other Seller Documents when executed and
delivered by Seller, as contemplated hereby will be, valid and binding
obligations of Seller enforceable in accordance with their respective terms,
except:
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

(c)
as limited by public policy.

3.4 Legal Proceedings. There are no suits, actions, claims, proceedings or
investigations pending or, to the knowledge of Seller, threatened against,
relating to or involving any Seller or Nova Furniture (Dongguan) Co., Ltd. that
would or would reasonably be expected to impair the ability of Seller or Nova
Furniture (Dongguan) Co., Ltd. to perform its respective obligations hereunder
or prevent or delay the consummation of the Transaction.
3.5 Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:
(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries under any
term, condition or provision of any loan or credit agreement, note, debenture,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Nova Furniture (Dongguan) Co., Ltd. or any of its subsidiaries, or
any of their respective material property or assets;

(b)
violate any provision of the Articles of Incorporation, Bylaws or any other
documents of Nova Furniture (Dongguan) Co., Ltd. or any of its subsidiaries or
any applicable laws; or

(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Nova Furniture
(Dongguan) Co., Ltd. or its subsidiaries or any of their respective material
property or assets.

--------------------------------------------------------------------------------



3.6 Actions and Proceedings.  There is no basis for and there is no action,
suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting Nova Furniture (Dongguan) Co., Ltd. and its
subsidiaries that, if adversely resolved or determined, would have a material
adverse effect on the business, operations, assets and properties of Nova
Furniture (Dongguan) Co., Ltd. and its subsidiaries taken as a whole (a
“Material Adverse Effect”). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Material Adverse Effect.
3.7 Compliance.
(a)
Each of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to its business or operations;

(b)
None of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries is subject to
any judgment, order or decree entered in any lawsuit or proceeding applicable to
its business and operations that would constitute a Material Adverse Effect;

(c)
Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries has operated in
material compliance with all laws, rules, statutes, ordinances, orders and
regulations applicable to its business.  None of Nova Furniture (Dongguan) Co.,
Ltd. or its subsidiaries has received any notice of any violation thereof, nor
is aware of a valid basis therefore.

3.8 Tax Matters.
(a)
None of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries are presently
under (nor have any of them received notice of any contemplated) investigation
or audit by any regulatory or governmental agency or body or any foreign or
state taxing authority concerning any fiscal year or period ended prior to the
date hereof;

(b)
To the Seller’s knowledge, there are no liens for Taxes upon any of the assets
of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries, except for liens
for Taxes not yet due and payable.

(c)
Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries  have paid, or made
provision for the payment of, all material Taxes required to be paid with
respect to their businesses and assets.

3.9 No Brokers.  None of Nova Furniture (Dongguan) Co., Ltd., Nova Furniture
(Dongguan) Co., Ltd.’s subsidiaries or Seller has incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions or finder’s
fees in connection with the Transaction contemplated by this Agreement

--------------------------------------------------------------------------------



4. REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller that the statements contained in this
Article 4 are true and correct as of the date hereof:
4.1 Organization and Good Standing.  Buyer is duly incorporated, organized,
validly existing and in good standing under the laws of Hong Kong and has all
requisite corporate power and authority to own, lease and carry on its business
as now being conducted.
4.2 Authority.  Buyer has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Buyer Documents”) to be signed by Buyer and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Buyer Documents by Buyer and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by its board of directors and approved by the shareholder of the
Buyer. This Agreement has been, and the other Buyer Documents when executed and
delivered by Buyer as contemplated by this Agreement will be, duly executed and
delivered by Buyer and this Agreement is, and the other Buyer Documents when
executed and delivered by Buyer, as contemplated hereby will be, valid and
binding obligations of Buyer enforceable in accordance with their respective
terms, except:
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

(c)
as limited by public policy.



4.3 Information Concerning the Company.  Buyer is solely responsible for
conducting its own due diligence with respect to Nova Furniture (Dongguan) Co.,
Ltd. and its subsidiaries’ liabilities and for gathering enough information upon
which to base a decision in purchasing the Shares.  Buyer acknowledges that
Seller has not made any representations with respect to Nova Furniture
(Dongguan) Co., Ltd. and its subsidiaries or their status or as to the value or
merit of an investment in the Shares, except as explicitly stated in this
Agreement. Buyer understands that Nova Furniture (Dongguan) Co., Ltd. and its
subsidies are sold “AS IS, WHERE IS”, without any representation or warranty
except as explicitly stated in this Agreement.
4.4 Non-Contravention; Buyers’ Consents. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
and thereby do not and will not:
(a)
violate, or result in a breach of, or constitute an occurrence of default under
any provision of, result in the acceleration or cancellation of any obligation
under, or give rise to a right by any third party to terminate or amend its
obligations under, any contract to which Buyer is a party or by which it or its
assets or properties are

--------------------------------------------------------------------------------

bound, or result in the creation of any encumbrance upon any of its assets or
properties, which violation, breach, default or encumbrance would individually
or in the aggregate be material to Buyer or materially impair or delay or
prevent the consummation of the transactions contemplated hereby,
(b)
violate any applicable Law of any governmental body having jurisdiction over
Buyer, which violation would individually or in the aggregate be materially
adverse to Buyer, or

(c)
require the consent, authorization, order or approval of, filing or registration
with, or waiver of any right of first refusal or first offer from, any
governmental body or any third party, that has not been obtained, except as
would not individually or in the aggregate be materially adverse to Buyer.



4.5 Litigation.  There are no actions, suits, claims, investigations or other
legal proceedings pending or, to the knowledge of Buyer, threatened against or
by Buyer that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.
4.6 Compliance with Laws. The Buyer is in material compliance with all laws and
regulations of or from any governmental body applicable to its business and
assets.
4.7 No Brokers.  Buyer has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions or finder’s fees in connection with
the Transaction contemplated by this Agreement.
5. CLOSING CONDITIONS
5.1 Conditions Precedent to Closing by Buyer.  The obligation of Buyer to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 7. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Buyer and may be waived by Buyer in its sole discretion.
(a)
Representations and Warranties. The representations and warranties of the Seller
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date.

(b)
Performance. All of the covenants and obligations that the Seller are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects.

(c)
Transaction Documents. This Agreement and all other documents necessary to
consummate the Transaction, all in form and substance reasonably satisfactory to
Buyer, will have been executed and delivered to Buyer.

--------------------------------------------------------------------------------



(d)
No Material Adverse Change. No Material Adverse Effect will have occurred since
the date of this Agreement.

(e)
Surrender of Shares.  Seller shall surrender all of the issued and outstanding
shares of Nova Furniture (Dongguan) Co., Ltd. to Buyer endorsed in blank for
transfer from Seller to Buyer.

5.2 Conditions Precedent to Closing by Seller.  The obligation of the Seller to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 7. The Closing of the
Transaction will be deemed to mean a waiver of all conditions to Closing. These
conditions precedent are for the benefit of the Seller and may be waived by
Seller in their discretion.
(a)
Representations and Warranties. The representations and warranties of Buyer set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date.

(b)
Payment of Purchase Price The Purchase Price has been transferred to the bank
accounts of the Seller or its designated bank account pursuant to Article 2 of
this Agreement.

(c)
Performance. All of the covenants and obligations that the Buyer are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.

(d)
Transaction Documents. This Agreement and all other documents necessary to
consummate the Transaction, all in form and substance reasonably satisfactory to
Seller, will have been executed and delivered to Seller.

6. ADDITIONAL COVENANTS OF THE PARTIES
6.1 Confidentiality.  All information regarding the business of Nova Furniture
(Dongguan) Co., Ltd. and its subsidiaries including, without limitation,
financial information that Seller provides to Buyer during its due diligence
investigation of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries will
be kept in strict confidence by Buyer and will not be used (except in connection
with due diligence), dealt with, exploited or commercialized by Buyer or
disclosed to any third party (other than Seller’s professional accounting and
legal advisors) without Seller’ prior written consent unless it is required by
the law or regulations.
6.2 Conduct of Nova Furniture (Dongguan) Co., Ltd. and its subsidiaries.  From
the date of this Agreement to the Closing Date, and except to the extent that
Buyer otherwise consents in writing, Nova Furniture (Dongguan) Co., Ltd. and its
subsidiaries will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

--------------------------------------------------------------------------------



6.3 Existing Liabilities of Nova Furniture (Dongguan) Co., Ltd. and its
Subsidiaries.  The Buyer understands it acquires all of the issued and
outstanding shares of Nova Furniture (Dongguan) Co., Ltd. and the Buyer agrees
to assume all the existing liabilities and responsibilities of Nova Furniture
(Dongguan) Co., Ltd. and its subsidiaries, including but not limited to the
existing RMB 20 million bank loan owed by Nova Dongguan to Dongguan Rural Credit
Cooperatives（東莞农村商业银行）and additional severance payment to employees of Nova
Dongguan based on the years of their services to Nova Dongguan upon their
termination according to Chinese labor law.
6.4 Notification.  Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.
6.5 Public Announcements.      Buyer and Seller agree that they will not release
or issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required to comply with applicable
laws or regulatory requirements.
7. CLOSING
7.1 Closing.  The Closing shall take place on the Closing Date at the office of
Nova Dongguan or at such other location as agreed to by the parties.
7.2 Closing Deliveries of Seller.  At Closing, Seller will deliver or cause to
be delivered the following, fully executed and in form and substance reasonably
satisfactory to Buyer:
(a)
copies of the resolutions or consent action adopted by or on behalf of the Board
of Directors and the shareholders of Buyer evidencing approval of this Agreement
and the Transaction

(b)
A fully executed and completed copy of this Agreement and any other necessary
documents, each duly executed by Seller, as required to give effect to the
Transaction

(c)
share certificate or equivalent document representing the Nova Furniture
(Dongguan) Co., Ltd. Shares;

7.3 Closing Deliveries of Buyer.  At Closing, Buyer will deliver or cause to be
delivered the following, fully executed and in form and substance reasonably
satisfactory to Seller:
(a)
copies of the resolutions or consent action adopted by or on behalf of the Board
of Directors and the shareholders of Buyer evidencing approval of this Agreement
and the Transaction;

--------------------------------------------------------------------------------



(b)
A fully executed and completed copy of this Agreement and any other necessary
documents, each duly executed by Buyer, as required to give effect to the
Transaction; and

(c)
evidence of payment of Purchase Price by the Buyer to the bank account in
accordance with section 2.3 hereof.

8. INDEMNIFICATION
Each Party shall indemnify and hold harmless the other Party from and against
any and all losses, damages, expenses and liabilities or actions,
investigations, inquiries, arbitrations, claims or other proceedings in respect
thereof (collectively “Actions”) (Liabilities and Actions are herein
collectively referred to as “Losses”), that arise by reason of  representations
by such Party in this Agreement being untrue in any material respect or by
reason of a breach of any of obligations of such Party under this Agreement. The
Buyer shall also indemnify and hold harmless Nova Lifestyle, Inc. and its
officers and directors (collectively “Nova US”) from and against any and all the
Losses that arise by reason of  representations by the Buyer in this Agreement
being untrue in any material respect or by reason of a breach of any of
obligations of the Buyer under this Agreement.  Losses include, but are not
limited to, all reasonable legal fees, court costs and other expenses incurred
in connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement or for any
breach of this Agreement notwithstanding the absence of a final determination as
to breaching Party’s obligations to reimburse the other Party or Nova US for
such Losses and the possibility that such payments might later be held to have
been improper.
9. TERMINATION
9.1 Termination.      This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:
(a)
mutual agreement of Buyer and Seller;

(b)
Buyer, if there has been a material breach by the Seller of any material
representation, warranty, covenant or agreement set forth in this Agreement that
is not cured, to the reasonable satisfaction of Buyer, within ten business days
after notice of such breach is given by Buyer;

(c)
Seller, if there has been a material breach by Buyer of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Buyer that is not cured by the breaching party, to the reasonable
satisfaction of the Seller, within ten business days after notice of such breach
is given by Buyer.

9.2 Effect of Termination.      In the event of the termination of this
Agreement as provided in Section 9.1, this Agreement will be of no further force
or effect, provided, however, that no termination of this Agreement will relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations.

--------------------------------------------------------------------------------





10. MISCELLANEOUS PROVISIONS
10.1 Amendment.  This Agreement may not be amended except by an instrument in
writing signed by each of the parties.
10.2 Expenses.  Each party will bear its own costs incurred in connection with
the preparation, execution and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of its own agents,
representatives and accountants.
10.3 Entire Agreement.  This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.
10.4 Notices.  All notices and other communications required or permitted under
this Agreement must be in writing and will be deemed given if sent by email,
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses
provided in this Agreement.
All such notices and other communications will be deemed to have been received:
(a)
In the case of email, on the day after the email has been sent;

(b)
in the case of personal delivery, on the date of such delivery;

(c)
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

(d)
in the case of delivery by internationally-recognized express courier, on the
third business day following dispatch; and

(e)
in the case of mailing, on the seventh business day following mailing.

10.5 Headings.  The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
10.6 Assignment.  This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.
10.7 Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any other choice or conflict of law provision that would cause the
application of the laws of any other jurisdiction other than New York. Buyer and
Seller irrevocably consent to the jurisdiction of the courts of the County of
New York, State of New York and of any Federal court located in such county in
connection with any action, suit or proceedings arising out of or relating to
this Agreement or any action taken or omitted hereunder, and waive personal
service of any summons, complaint or

--------------------------------------------------------------------------------

other process, and agree that the service thereof may be made by certified or
registered mail directed to any or all of the Parties at the addresses listed on
the signature pages attached hereto.
10.8 Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.
10.9 Gender.  All references to any party will be read with such changes in
number and gender as the context or reference requires.
10.10 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
10.11 Effective.  This Agreement becomes effective upon the parties’ execution.
In Witness Whereof, the Parties hereto have executed this Agreement as of the
first date written above by the undersigned thereunto duly authorized.
 

       
SELLER
 
BUYER 
       
Nova Furniture Limited (Nova BVI)
Kuka Design Limited
       
By:
/s/ Thanh H. Lam                                         
By:
/s/ Gu Jiangsheng                             
Name:
Thanh H. Lam
Name:
GU Jiangsheng
Title:
 
Title:
 
Address:
 
Address: Room 901, 9/F, Easey Commercial
Bldg., 253-261 Hennessy Road, Wanchai,
Hong Kong
Tel.:
 
Tel.: 6570-3676
Email:
Email: kuka_design@yahoo.com